Title: To Benjamin Franklin from John Paul Jones, 13 August 1779
From: Jones, John Paul
To: Franklin, Benjamin


Honored and Dear Sir
Ship Bonhomme Richard at Anchor in the Road of Groa August 13th. 1779
It is but this moment that the Court martial has finished the affairs of the Bonhomme Richard and the Alliance being run foul of Each other. I inclose you the Whole proceedings of that Court, Which being the only one of Consequence, it is unnecessary to trouble you With bundles of papers Where the Conclusions have only Amounted to Whipping Which has been Executed.
The Within paper respecting the prise money of this Little Squadron is Submitted to your regulation, and from the Inclosed paper addressed to me by the Captain and officers of the Vengeance I am persuaded that you Will think it unreasonable that he (the Captain) Should Share Equally With the Captain Landais or the Captain of the Pallace and Rather that Each Ship and Vessel Should first Share in proportion to the Number and Calibre of her Guns and the number of her Men; and that they Should afterwards divide their respective Shares by the Law of their flag, or otherwise to their mutual Satisfaction. The Within State of the force of Each Ship and Vessel Will be useful in forming your decision.
Mr. De Chaumont has made an useless Journey here as I had taken all the necessary measures to Engage the Men that Were Wanting before his appearance even at Nantes. I am however much obliged to him and to the Minister for that attention as well as all former favors.
I Shall Certainly Sail to morrow at Day break and I hope Shortly to find opportunities to testify my gratitude to our great and good Ally for the honor Which he has Confered on the American flag and on my Self.
The inclosed dictionary will be useful When I Write to you on particulars Subjects.

This Little Squadron appears to be unanimous; and if that good understanding Continues, We are able to perform Essential Service.
I Look forwards With pleasing Expectation and an ardent desire to merit your friendship and that of America.
Being ever With the heigest Esteem and Respect Dear Sir the most obliged of your obedient Servants
Jno P Jones
His Excellency Doctor Franklin
